Detailed Office Action 

Notice of Pre-AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 

Response to Amendments  
The amendment filed on 12/21/2021 has been entered. Claims 1 and 3 – 10 remain pending. Claims 3 – 10 remain withdrawn. 
Applicant’s amendments have overcome the previous rejections of;
Claim 1 under 35 U.S.C. 103 over Katsuro (JPH0673509)
Claim 1 under 35 U.S.C. 103 over Takashima (US 2003/0034092) (“Takashima 092’ “) in view of Takashima (USP 5,858,126) ( “ Takashima 126’ “)

However, upon further consideration, a new rejection is made of claim 1 under 35 U.S.C. 103 as being unpatentable over Takashima (US 2003/0034092) (“Takashima 092’ “) in view of Takashima (USP 5,858,126) (“ Takashima 126’ “)

Claim Rejections – U.S.C. §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Takashima (US 2003/0034092) (henceforth “Takashima 092’ “) in view of Takashima (USP 5,858,126) (henceforth “Takashima 126’ “)

Regarding claim 1, Takashima 092’ teaches a grain-oriented steel sheet [Abstract]. Takashima 092’ further teaches a composition of; (in wt%)
Element 
Claimed Invention 
Takashima 092’
Reference 
Relationship
Silicon (Si)
2.0 – 5.0%
About 3%
[0037]
Falls within
Manganese (Mn)
0.03 – 0.12%
0.03 – 2.5%
[0046]
Overlaps
Copper (Cu)
More than 0.55% - 1.0%
0.01 – 0.5%
[0047]
Lies outside

Sb or Sn or both

0.000 – 0.3%

Sn: 0.001 – 0.4%
Sb: 0.001 – 0.2%
Total: 0.002 – 0.6%  
[0044]
Overlaps
Chromium (Cr)
0 – 0.3%
Not more than 1%
[0048]
Overlaps
Phosphorus (P)
0 – 0.5%
Not more than 1%
[0048]
Overlaps
Nickel (Ni)
0 – 1%
Not more than 1%
[0048]
Falls within
Fe
Balance 
Balance 
-
- 




Takashima 126’ teaches a grain-oriented steel sheet [Abstract] with a similar composition [Col 8 line 45 – 67; Col 9, line 1 – 30] to that of Takashima 092’. Takashima 126’ further teaches that in order to stably obtain a magnetic flux density of higher than 1.92 T, no less than 80% of grain diameters in the secondary recrystallization matrix are 5 – 50mm perpendicular to the rolling direction and 10 – 100mm parallel to the rolling direction [Col 2, lines 40 – 55, Also see Fig 5], which overlaps with the claimed range (~0.2 – 50 times). Additionally, Takashima 092’ discloses in Table 5, that while a magnetic flux density of 1.92 T or higher can be obtained, it is not stably obtained.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to have taken the grain-oriented steel sheet of Takashima 092’ and controlled the grain structure to that of the disclosed grain structure in Takashima 126’, Col 2, lines 40 – 55 (which overlaps with the claimed range). While Takashima 092’ discloses it is capable of achieving a magnetic flux density of 1.92 T or higher [See Takashima 092’, Table 5], the modification in view of the teachings of Takashima 126’ would ensure that Takashima 092’ was able to stably obtain a magnetic flux density of 1.92 or higher. 

With regards to the crystal grain length ratio taught in Takashima 126’, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have 

With regards to the composition range taught in Takashima 092’, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the ranges disclosed. Selection of overlapping portions of ranges has been held to be a prima facie case of obviousness (See MPEP § 2144.05.I). While the amount of the copper of Takashima 092’ lies outside of the claimed range, a prima facie case of obviousness exists where the claimed ranges or amounts do not overlap with the prior art but are merely close, absent evidence of unexpected results and/or criticality. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985). In this case, the difference between the upper bound of Takashima 092’ and the lower bound of the claimed invention is 0.05 wt%. 

Response to Arguments
Applicant's amendments and arguments thereto have overcome the previous rejections of;
Claim 1 under 35 U.S.C. 103 over Katsuro (JPH0673509)
Claim 1 under 35 U.S.C. 103 over Takashima (US 2003/0034092) (“Takashima 092’ “) in view of Takashima (USP 5,858,126) ( “ Takashima 126’ “)

However, upon further consideration, a new rejection is made of claim 1 under 35 U.S.C. 103 as being unpatentable over Takashima (US 2003/0034092) (“Takashima 092’ “) in view of Takashima (USP 5,858,126) (“ Takashima 126’ “).
Takashima 092’ teaches an overlapping composition to the claimed invention except copper which lies outside the range. However, the upper bound of Takashima 092’ and the lower bound the Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 783, 227 USPQ 773, 779 (Fed. Cir. 1985)

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Austin M Pollock whose telephone number is (571)272-5602. The examiner can normally be reached M - F (8 - 5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AUSTIN POLLOCK/Examiner, Art Unit 1738                                                                                                                                                                                                        
/KEVIN E YOON/Primary Examiner, Art Unit 1735